UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                          No. 10-1799


NEIL ALLRAN; TERRY SPOERLE; LESLIE J. DALE; ROY ARMSTRONG;
RUTH BAKER; SALLY F. BARKER; JON BARRETT; SEVIM BASOGLU;
MARY E. BECKHAM; O. EUGENE BELL; CHESANIE BEAM; RICHARD C.
BIANCO; A. J. BIDDELL, Dr.; VERNON BIRT; BOBBY BLANTON;
NORMAN BOSSEN; PATRICIA A. BOYCE; SYBLE E. BUNNEL; SHIRLEY
A. BURK-DEWITT; MARTIN G. BURKLAND, Dr.; MARTIN G.
BURKLAND, Mrs.; TINA CARRAWAY; TERRIE J. CARVER; RICHARD A.
COAD, JR.; RICHARD K. COLBOURNE; PAT H. COONE; ISSA COOK;
PAUL COOK; NANCY A. COOKE; NANCY A. COWELL; VIRGINIA M.
DAVIS; VIRGINIA A. DAVIS; ALBOUT J. DE CICCO; LEONARD
DEMARAY; KILEY DONNELL; WILLIAM DONNELL; LOIS FORTENER
DOONAN; PAUL DRISCOLL; WILLIAM DRISCOLL; RUTH DUBOSE; PAUL
L. ECKERT; VERONICA M. EGLI; CASEY ENGLAND; LEONARD
ENGLAND; RHONDA ENGLAND; FAYE EUREY; SHIRL ELKINS; MARGARET
A. GADLEY; WILLIAM GALBRAITH; JEAN GALBRAITH; WILLIAM R.
GARREN; PAMELA GILCHRIST; PERLIE M. GILCHRIST; VIRGINIA M.
GOETTER; RUSSELL B. GRAHAM; PERINEAU P. GRAMLING; LYNN
GREENWALT; ABRAHAM GRINOCH; MICHAEL HALVERSON; MARTHA J.
HARBSMEIER; NORECER B. HARLEY; MARY HARPER; NYBIUS N.
HARRELL; ANGELA HARRISON; RAYE C. HATCHER; W. E. HAYNES;
NANETTE R. HECKENDORN; SCOTT HENDERSON; DENNIS K. HICKMAN;
MICHAEL T. HINES; MELBA L. HOBBS; TIMOTHY HUNT; MARNIE
INMAN; ALFRED IZZO; WINDELL JACKSON; ROBERT L. KALLBREIER;
RUTH KAMINO; SHARI KANTOR; RUTH J. KAVFMAN; TOM M. KING;
LORETTA F. KING; MARGARET KITCHEN; RAY E. KNERR; STANLEY
KORONA; SYLVIA LEASON; JOYCE C. LANGDON; VALERIE LAROUCHE;
VIVIAN LASKO; ADRIANA LAV; ALEXIS LINGERFELT; WAYLON E.
LYNN, JR.; REBECCA E. LYNN; MARILYN MAGGI; RAYMOND MAN;
LESTER   MANDELSTGEIN;   RAYMOND   MANDELSTGEIN;   LAWRENCE
MASCARO; MARGARET MAYER; MILDRED F. MCCELLA; RAYMOND N.
MCDOUGAL; KANAME MIYA; CRYSTAL D. MORGAN; THOMAS MORGAN;
HELEN MORGAN; LOYA S. MOSCON, Trustee; THOMAS O'CONNOR;
SHERAN O'CONNOR; LINDA T. OTANI; MICHAEL A. PAEZ; ARTHUR L.
PAGE, JR.; MARIE PAGNO; ROBERT PALMITEER; MARTHA PARSONS;
DEWAYNE A. PAYNE; CLARENCE PERRY; MARY LOU PERRY; STANLEY
M. PIER, Dr.; RICKY PIERCE; ROBERT N. PRICE; RITA RAMIREZ;
PHENIA M. REED; KRISTI ROBINSON; ANNE ROEMMICH; OTTO
ROEMMICH; LARRY ROGERS, Dr.; MARGARET J. ROME; REBECCA
ROSS-MOSES; ANNETTE SALDO; BARBARA A. SALMON; T. REEVES
SAMS; THOMAS SCHIRGHI; THOMAS G. SCHOBER; SCHUUR BROTHERS
INCORPORATED; MILTON F. SCHWARTZ, Trustee; MARVIN SCULATI;
LOUIS   SHARPLEY;  PATRICIA   SHARPLEY;   E. B.  HAMILTON;
PRESIDENT SHELBY LOAN AND MORTGAGE COMPANY; T. HUGH
SIMRILL, JR.; SHARON L. SMITH; KEVIN SPENCER; LORENA J.
SPOERLE; DAWSON STERLING; BARRY D. STEWARD; DON STHEN;
TRUDI STHEN; MARY ANNE HAGLER STRINGER; NANCY TANDBERG;
KATHY J. THOMAS; KARLA A. THORNTON; SARA J. TOMASEK;
PHYLLIS F. TUCKER; MARY S. TYNER; DOMINICK VERTORANO; JOHN
B. WALKER; LOIS WALKER; LINDA WEAVER; THOMAS A. WILL, JR.;
H. B. WILLIAMS; KEVIN WOOTEN; ROBIN WOOTEN,

                Plaintiffs – Appellants,

          v.

WELLS FARGO,

                Defendant – Appellee,

          and

AMERICAN INTERNATIONAL GROUP, INCORPORATED; SHEILA C. BAIR;
BEN BERNANKE; CITIBANK; CITIGROUP; JOHN DIMON; JOHN C.
DUGAN; ELIZABETH A. DUKE; TIMOTHY F. GEITHNER; ALAN
GREENSPAN; JOHN D. HAWKE, JR.; JP MORGAN CHASE BANK,
INCORPORATED; DONALD L. KOHN; RANDALL S. KOSZNER; NEW YORK
FEDERAL RESERVE BANK; VICTOR PANDIT; HENRY M. PAULSON, JR.;
CHARLES PRINCE; JOHN REICH; JOHN SNOW; DANIEL K. TARULLO;
KEVIN M. WARSH; SANFORD L. WEILL,

                     Defendants.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:10-cv-00200-GCM)


Submitted:   April 7, 2011                 Decided:   April 22, 2011


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.



                                   2
Affirmed by unpublished per curiam opinion.


Hugh W. Johnston, HUGH WOLFE JOHNSTON, ATTORNEY AT LAW,
Gastonia, North Carolina, for Appellants. Louis Adams Bledsoe,
III, Adam Karl Doerr, ROBINSON, BRADSHAW & HINSON, P.A.,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                3
PER CURIAM:

              Plaintiffs    appeal   the    district      court’s      order     sua

sponte dismissing their complaint against Defendants for failure

to state a claim, pursuant to Fed. R. Civ. P. 12(b)(6).                      We have

reviewed the record and find no reversible error.                    Accordingly,

we   affirm    the   district   court’s    order.      See    Allran    v.     Wells

Fargo,   No.    3:10-cv-00200-GCM      (W.D.N.C.    June     15,     2010).      We

dispense      with   oral   argument      because   the      facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                         AFFIRMED




                                       4